People v Shania B. (2020 NY Slip Op 01511)





People v Shania B.


2020 NY Slip Op 01511


Decided on March 4, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 4, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2018-06475
 (Ind. No. 1288/12)

[*1]The People of the State of New York, respondent,
vShania B. (Anonymous), appellant.


Thomas J. Butler, Melville, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Kevin C. King of counsel; Blake Pittell on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the Supreme Court, Nassau County (Fran Ricigliano, J.), rendered May 21, 2018, revoking a sentence of probation previously imposed by the same court, upon a finding that she violated conditions thereof, after a hearing, and imposing a sentence of imprisonment upon her previous conviction of assault in the second degree. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the amended judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 US 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
MASTRO, J.P., DUFFY, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court